Citation Nr: 0104578	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  00-01 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1963 to 
August 1967.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder was 
denied in an August 1997 rating decision.  The appellant did 
not appeal.

2.  The evidence submitted in support of the petition is 
cumulative of the evidence previously submitted.


CONCLUSION OF LAW

The August 1997 rating decision that found new and material 
evidence sufficient to reopen the claim for service 
connection for post-traumatic stress disorder had not been 
submitted is final.  New and material evidence sufficient to 
reopen the claim has not been received.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.200, 20.201, 
20.302, 20.1103, 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for post-traumatic stress neurosis was 
denied in an April 1981 rating decision.  In a September 1983 
decision, the Board denied service connection for an acquired 
psychiatric disorder that included post-traumatic stress 
disorder.  In a May 1986 decision, the Board found that new 
and material evidence sufficient to reopen the claim for 
service connection for an acquired psychiatric disorder 
including post-traumatic stress disorder had not been 
submitted.  The RO denied the petition to reopen the claim in 
October 1992, August 1994, February 1996, and August 1997 and 
the appellant did not appeal.  This appeal stems from an 
August 1999 rating decision that found new and material 
evidence sufficient to reopen the claim for service 
connection for post-traumatic stress disorder had not been 
received.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
The August 1997 rating decision is final.  Furthermore, when 
a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 C.F.R. § 20.1105 (2000).

When faced with a petition to reopen a previously and 
finally disallowed claim, the Board must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156 (a) (2000).  New and material 
evidence means evidence not previously submitted to the 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration.  It is neither 
cumulative nor redundant and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The evidence before the RO at the time of the August 1997 
denial is summarized as follows.  Service medical records 
including the separation examination revealed no evidence of 
a nervous or other psychiatric disorder.  Service records 
documented the appellant's service in the Republic of Vietnam 
between July 1966 and July 1967.  Combat service was not 
indicated.  Post-service diagnoses of paranoid schizophrenia, 
alcoholic hallucinosis, adjustment disorder with depressed 
mood, schizo-affective disorder, and dependent personality 
disorder were documented in VA Medical Center inpatient and 
outpatient treatment records.  Transcripts from the 
appellant's testimony before the RO in February 1983, April 
1985, and September 1985, as well as statements submitted in 
support of the claim that detailed the appellant's reported 
inservice stressors were in evidence.  In a letter dated in 
April 1997, Dr. Olivera stated that the appellant's illness 
met the DSM-IV criteria for post-traumatic stress disorder 
and related the diagnosis to the appellant's Vietnam 
experiences.

The evidence submitted in support of the appellant's petition 
to reopen the claim for service connection for post-traumatic 
stress disorder is as follows.  The appellant submitted 
additional statements that outlined his alleged inservice 
stressors.  In documents submitted in November 1998, the 
appellant indicated that the names of any of the reported 
casualties were unknown to him.  Duplicate copies of his 
service records were submitted.  A duplicate copy of Dr. 
Olivera's April 1997 letter was submitted, as well as a May 
1997 letter from Dr. Janick that diagnosed post-traumatic 
stress disorder in accordance with the DSM-IV criteria.  

The RO undertook an effort to verify the appellant's alleged 
stressors.  In September 1998, the United States Marine Corps 
Personnel Management Support Branch determined that the 
information received was insufficient for the purpose of 
conducting any meaningful research on the veteran's behalf 
due to the lack of specific combat incidents as recalled by 
the veteran.  In February 1999, the Marine Corps Historical 
Center furnished the battalion's command chronologies for the 
months that the appellant served in Vietnam.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the previous denial.  At the time of the 
August 1997 rating decision, there was medical evidence 
diagnosing the condition that conformed with the DSM-IV 
criteria, and a link, established by that medical evidence 
between his current symptoms and the reported inservice 
stressors.  There was an absence of credible supporting 
evidence that the claimed inservice stressors occurred as the 
appellant had not shown combat service.  The evidence 
submitted since the August 1997 final denial fails to cure 
the evidentiary defect that existed at the time of that 
rating decision.  The appellant has submitted additional 
medical evidence of post-traumatic stress disorder related to 
Vietnam service and he has reasserted his inservice 
stressors.  This evidence merely confirmed that which was 
known at the time of the August 1997 rating decision, and the 
confirmation of a previously known fact is cumulative and 
therefore not new and material.  Sagainza v. Derwinski, 1 
Vet. App. 575, 579 (1991); Godwin v. Derwinski, 1 Vet. 
App. 419, 424 (1991).  The evidence submitted in support of 
the petition does not establish combat service or verify 
inservice stressors.  In the absence of new and material 
evidence, the petition to reopen the claim is denied.

In the absence of new and material evidence sufficient to 
reopen the claim, we do not proceed to a determination of the 
merits of the claim or whether the duty to assist has been 
fulfilled.


ORDER

The petition to reopen the claim for service connection for 
post-traumatic stress disorder is denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

